Citation Nr: 1022320	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for residuals, ruptured appendix.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from October 1955 to April 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued in 
February 2007 by the St. Petersburg, Florida Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his April 2008 substantive appeal, the Veteran requested a 
hearing before the board.  The requested Travel Board hearing 
was conducted in March 2010.  However, the hearing was not 
recorded, and no transcript of the hearing may be produced.  
The Veteran was informed of his right to request another 
hearing, and has requested, by a communication submitted in 
May 2010, that he be afforded another Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for the requested 
Travel Board hearing before a Veterans Law 
Judge.  The RO should notify the appellant and 
his representative of the date, time and place 
of the hearing, and should associate with the 
claims file a copy of the written notice 
issued to the appellant about the hearing. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


